ATTORNEY GRIEVANCE COMMISSION                                                                  *      IN THE
OF MARYLAND
                                                                                               *      COURT OF APPEALS

                                                                                               *      OF MARYLAND
v.
                                                                                               *      Misc. Docket AG No. 99

WENDY A. HAUSMANN                                                                              *      September Term, 2021


                                                                                   ORDER

                        Upon consideration of the Joint Petition for Reprimand filed by the Attorney

Grievance Commission of Maryland and the Respondent, Wendy A. Hausmann, it is this 10th

day of August, 2022


                        ORDERED, by the Court of Appeals of Maryland, that the Respondent, Wendy A.

Hausmann, be, and she hereby is, REPRIMANDED for violating Rules 4-1.2(c), 4-1.7(b), 4-

1.8(a), 4-1.9(a), and 4-8.4(d) of the Florida Rules of Professional Conduct.




                                                                                    /s/ Matthew J. Fader
                                                                                         Chief Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                        2022-08-10 15:18-04:00



Suzanne C. Johnson, Clerk